     Case 2:19-cv-09435-CAS-JPR Document 20 Filed 08/31/20 Page 1 of 1 Page ID #:450



 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    XIANGBING LIU,                    ) Case No. CV 19-9435-CAS (JPR)
                                        )
12                       Plaintiff,     )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    COMMISSIONER OF SOCIAL            )
      SECURITY,                         )
15                                      )
                         Defendant.     )
16                                      )
                                        )
17
18          For the reasons set forth in the accompanying Order
19    Dismissing Action for Failure to Prosecute, it is hereby ADJUDGED
20    that this action is dismissed.
21
22    DATED: August 31, 2020
                                         CHRISTINA A. SNYDER
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
